PER CURIAM.
The appellant died during the pendency of his appeal challenging various convictions and sentences. The estate of the appellant has opposed the state’s motion to dismiss on grounds of mootness, contending that the appeal is not moot because the trial court imposed a fine upon the appellant that the state could attempt to collect from the appellant’s estate. However, in light of the state’s representation to this court that “[t]he State will not attempt to collect the fine from Appellant’s estate,” we conclude that the appellant has not demonstrated good cause why the appeal should not be dismissed. See State v. Clements, 668 So.2d 980 (Fla.1996).
We accordingly dismiss the appeal as moot.
BARFIELD, C.J., and ALLEN and WEBSTER, JJ., concur.